Case 1:18-cv-03260-PKC-JO Document 42-1 Filed 06/21/19 Page 1 of 23 PageID #: 298



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

  MICHAEL GRECCO PRODUCTIONS, INC.,

                                Plaintiff,
                                                         Case No. 18 Civ. 03260 (PKC) (JO)
                        v.


  ALAMY INC.,

                                  Defendant.


     ALAMY INC.’S AMENDED OBJECTIONS AND RESPONSES TO PLAINTIFF’S
      FIRST REQUEST FOR THE PRODUCTION OF DOCUMENTS AND THINGS

        Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure (“Federal Rules”), and

 the Local Rules of the United States District Court for the Southern District of New York (“Local

 Rules”), defendant Alamy Inc. (“Defendant”) hereby serves amended objections and responses to

 plaintiff Michael Grecco Productions, Inc. (“Plaintiff”) First Set of Requests for the Production of

 Documents, dated May 14, 2019 (each, a “Request” and, collectively, the “Requests”) as follows:

                                    GENERAL OBJECTIONS

        Defendant makes the following General Objections to the Requests. To the extent that one

 or more of these General Objections are applicable to a specific Request, such General Objections

 are incorporated therein by reference. The assertion of the same, similar, or additional objections

 in response to a specific Request does not waive any of Defendant’ General Objections:

        1.      Defendant objects to each Request, and to each of the definitions and instructions

 included in the Requests, to the extent they require that Defendant create documents not already

 in existence, process documents in a manner outside Defendant’ ordinary course of business, or
Case 1:18-cv-03260-PKC-JO Document 42-1 Filed 06/21/19 Page 2 of 23 PageID #: 299



 purport to impose other obligations beyond, or inconsistent with, those imposed by the Federal

 Rules or the Local Rules, or any other applicable statute, regulation, rule, or court order.

        2.      Defendant objects to each Request to the extent that it seeks the production of

 documents that constitute or contain information that falls outside the scope of the limited

 jurisdictional discovery permitted at this stage of the proceedings.

        3.      Defendant objects to each Request to the extent that it seeks documents that are

 neither relevant to the claims or defenses of any party nor proportional to the needs of the case.

        4.      Defendant objects to each Request as being vague, ambiguous, overly broad,

 unduly burdensome, and not limited in time or scope.

        5.      Defendant objects to each Request to the extent that it purports to require

 production of documents that are not within Defendant’ possession, custody or control. Defendant

 will produce responsive documents only with respect to information or documents within its

 possession, custody, and/or control.

        6.      Defendant objects to each Request as unduly burdensome to the extent that it seeks

 documents already available to Plaintiff, in the possession, custody or control of Plaintiff, or

 contained in public records or otherwise in the public domain and/or accessible to all parties.

        7.      Defendant objects to each Request to the extent that it seeks documents prepared in

 anticipation of litigation or otherwise protected from disclosure by the attorney-client privilege,

 the work product doctrine, or any other applicable privilege or immunity. Defendant does not

 waive, and intends to preserve, any applicable privilege. Any production of such documents shall

 have been inadvertent, and shall not constitute waiver of the attorney-client privilege, the work

 product doctrine, or any other applicable privilege or immunity from disclosure.




                                                   2
Case 1:18-cv-03260-PKC-JO Document 42-1 Filed 06/21/19 Page 3 of 23 PageID #: 300



        8.      Defendant objects to the Requests to the extent that they assume disputed facts or

 legal conclusions in defining the documents requested. Defendant denies any such disputed facts

 or legal conclusions to the extent assumed by each Request. Any response or objection by

 Defendant to any such Request is without prejudice to this objection.

        9.      Defendant objects to each Request to the extent that it seeks documents subject to

 a confidentiality obligation owed to any non-party to this lawsuit. Defendant will attempt to obtain

 permission of any such non-party to disclose the requested documents. With respect to any non-

 party that does not provide to Defendant permission to disclose such documents, Defendant will

 provide the identity of such non-party and a description of the documents in Defendant’ custody,

 possession or control sufficient to allow Defendant to request the documents directly from such

 non-party (or permission for Defendant to disclose such information).

        10.     Defendant objects to each Request as overbroad in geographical scope to the extent

 that it seeks production of documents existing outside the United States.

        11.     Defendant objects to each Request to the extent that it seeks the production of

 documents that constitute or contain confidential or proprietary information belonging to

 Defendant. Defendant will produce documents or information only under the terms of an

 appropriate protective order entered in the above-captioned action.

        12.     Defendant objects to the definition of “Defendant,” “You,” and “Your” on the

 ground that “other person acting or purporting to act on behalf of any such entity” renders the

 definition vague, ambiguous, overly broad, and unduly burdensome.

        13.     In responding and objecting to these Requests, Defendant does not concede that

 any of the documents sought or provided are relevant to the claims of any party, proportional to

 the needs of the case, or admissible in evidence.




                                                     3
Case 1:18-cv-03260-PKC-JO Document 42-1 Filed 06/21/19 Page 4 of 23 PageID #: 301



        14.      In providing answers to the Requests, Defendant does not in any way waive any

 objections to these Requests, instructions, or definitions that Defendant may later assert, including

 but not limited to competency, relevance, materiality and admissibility, vagueness, and

 overbreadth. Defendant expressly reserves the right to object to the use of any answers below in

 any subsequent proceedings or any other action. Defendant further reserves the right to object to

 additional discovery into the subject matter of the Requests.

        15.     An answer that Defendant shall disclose the documents responsive to any Request

 is not, and shall not be construed as, a representation that such documents exist. Such an answer

 indicates only that Defendant will disclose all such non-privileged documents that it locates

 through good-faith efforts and reasonable diligence, assuming any such non-privileged documents

 exist, if there is otherwise no objection to the Request.

        16.      Defendant reserves the right to supplement, alter or amend these Objections and

 Responses, if necessary or appropriate.

                          SPECIFIC RESPONSES AND OBJECTIONS

        Without waiver of, or prejudice to, any of its General Objections, Defendant responds to

 the specific Requests as follows:

 Request No. 1:

         Documents identifying Defendant’s corporate and legal structure, including without
 limitation Documents reflecting an organizational chart identifying parent companies, divisions,
 subsidiaries, affiliates, trade names, fictitious entities, holding companies, related business entities
 and/or current directors and officers, as it existed at any time between January 1, 2016 and the
 present.

 Response to Request No. 1:

        Defendant objects to this Request because it is vague and ambiguous, including with

 respect to the phrase “related business entities,” and overly broad and unduly burdensome.




                                                    4
Case 1:18-cv-03260-PKC-JO Document 42-1 Filed 06/21/19 Page 5 of 23 PageID #: 302



 Defendant further objects to this Request to the extent that it seeks documents that are publicly

 available. Defendant further objects to this Request to the extent that it seeks documents that

 contain confidential and/or proprietary business information.

        Subject to and without waiving the foregoing general and specific objections, and subject

 to the entry of a protective order in the above-captioned case, Defendant will use commercially

 reasonable efforts to produce relevant documents responsive to this Request.

 Request No. 2:

         Documents sufficient to identify each officer, director, employee and contractor of Alamy
 Inc. that also held a position (e.g., officer, director, employee or contractor) with Alamy Ltd.

 Response to Request No. 2:

        Defendant objects to this Request because it is vague and ambiguous, particularly with

 respect to the term “contractor” and the phrase “also held a position,” and overly broad and unduly

 burdensome. Defendant further objects to this Request because an interrogatory constitutes a more

 practical and less burdensome method of obtaining the information sought. Defendant further

 objects to this Request to the extent that it seeks documents that contain confidential and/or

 proprietary business information.

        Subject to and without waiving the foregoing general and specific objections, and subject

 to the entry of a protective order in the above-captioned case, Defendant will use commercially

 reasonable efforts to produce relevant documents responsive to this Request.

 Request No. 3:

       Documents sufficient to identify each job title and the actual responsibilities (at each
 company) of each Person referenced in Request No. 2.




                                                 5
Case 1:18-cv-03260-PKC-JO Document 42-1 Filed 06/21/19 Page 6 of 23 PageID #: 303



 Response to Request No. 3:

        Defendant objects to this Request to the extent that it seeks information outside the scope

 of the limited jurisdictional discovery permitted at this stage of the proceedings. Defendant further

 objects to this Request because it is vague and ambiguous, particularly with respect to the phrase

 “actual responsibilities,” and overly broad. Defendant further objects to this Request to the extent

 that it seeks documents that are not within Defendant’s possession, custody, or control and because

 an interrogatory constitutes a more practical and less burdensome method of obtaining the

 information sought.

        Subject to and without waiving the foregoing general and specific objections, and subject

 to the entry of a protective order in the above-captioned case, Defendant will use commercially

 reasonable efforts to produce documents responsive to this Request, to the extent any such

 documents exist.

 Request No. 4:

        All Documents concerning any agreement between Alamy Ltd. and Alamy Inc. in
 existence at any time between January 1, 2016 and the present.

 Response to Request No. 4:

        Defendant objects to this Request to the extent that it seeks information outside the scope

 of the limited jurisdictional discovery permitted at this stage of the proceedings. Defendant further

 objects to this Request on the grounds that it is overly broad and unduly burdensome, including

 insofar as it seeks the production of “all” documents. Defendant further objects to this Request to

 the extent that it seeks documents that contain confidential and/or proprietary business information

 or are protected by the attorney-client privilege and/or work-product doctrine.




                                                  6
Case 1:18-cv-03260-PKC-JO Document 42-1 Filed 06/21/19 Page 7 of 23 PageID #: 304



        Subject to and without waiving the foregoing general and specific objections, and subject

 to the entry of a protective order in the above-captioned case, Defendant will use commercially

 reasonable efforts to produce non-privileged documents responsive to this Request.

 Request No. 5:

         Documents sufficient to identify all corporate functions (e.g., and without limitation,
 payroll, accounting, information technology, human resources, legal, or similar responsibilities)
 for the operation of Alamy Inc. performed by Alamy Ltd. officers, directors, or employees.

 Response to Request No. 5:

        Defendant objects to this Request on the grounds that it is vague and ambiguous, and overly

 broad and unduly burdensome. Defendant further objects to this Request to the extent that it seeks

 documents that contain confidential and/or proprietary business information. Defendant further

 objects to this Request because a deposition constitutes a more practical and less burdensome

 method of obtaining the information sought.

        Without waiving the foregoing general and specific objections, Defendant states that it will

 not produce documents responsive to this Request because none exist.

 Request No. 6:

        Documents sufficient to illustrate how Alamy Ltd. has been compensated, or Alamy Inc.
 has been charged, for the corporate functions performed by Alamy Ltd. referenced in Request No.
 5.

 Response to Request No. 6:

        Defendant objects to this Request on the grounds that it is vague and ambiguous, and overly

 broad and unduly burdensome. Defendant further objects to this Request to the extent that it seeks

 documents that contain confidential and/or proprietary business information.

        Without waiving the foregoing general and specific objections, Defendant states that it will

 not produce documents responsive to this Request because none exist.




                                                 7
Case 1:18-cv-03260-PKC-JO Document 42-1 Filed 06/21/19 Page 8 of 23 PageID #: 305



 Request No. 7:

         Documents sufficient to identify all corporate functions (e.g., and without limitation,
 payroll, accounting, information technology, human resources, legal, or similar responsibilities)
 for the operation of Alamy Ltd. performed by Alamy Inc. officers, directors, or employees.

 Response to Request No. 7:

        Defendant objects to this Request on the grounds that it is vague and ambiguous, and overly

 broad and unduly burdensome. Defendant further objects to this Request to the extent that it seeks

 documents that contain confidential and/or proprietary business information. Defendant further

 objects to this Request because a deposition constitutes a more practical and less burdensome

 method of obtaining the information sought.

        Without waiving the foregoing general and specific objections, Defendant states that it will

 not produce documents responsive to this Request because none exist, as Alamy Inc. does not

 perform corporate functions for the operation of Alamy Ltd.

 Request No. 8:

        Documents sufficient to illustrate how Alamy Inc. is compensated, or Alamy Ltd. is
 charged, for any of the corporate functions performed by Alamy Inc. referenced in Request No. 7.

 Response to Request No. 8:

        Defendant objects to this Request on the grounds that it is vague and ambiguous, and overly

 broad and unduly burdensome. Defendant further objects to this Request to the extent that it seeks

 documents that contain confidential and/or proprietary business information.

        Without waiving the foregoing general and specific objections, Defendant states that it will

 not produce documents responsive to this Request because none exist, as Alamy Inc. does not

 perform corporate functions for the operation of Alamy Ltd.

 Request No. 9:




                                                 8
Case 1:18-cv-03260-PKC-JO Document 42-1 Filed 06/21/19 Page 9 of 23 PageID #: 306



         Documents sufficient to identify revenue received, or credited to, Alamy Inc. as a result of
 the license of any photographic image displayed on the Website.

 Response to Request No. 9:

        Defendant objects to this Request on the grounds that it is vague and ambiguous, and overly

 broad and unduly burdensome, including insofar as it seeks documents related to “any

 photographic image” and is overly expansive in temporal scope. Defendant further objects to this

 Request to the extent that it seeks documents that contain confidential and/or proprietary business

 information.

        Subject to and without waiving the foregoing general and specific objections, and subject

 to the entry of a protective order in the above-captioned case, Defendant will use commercially

 reasonable efforts to produce documents responsive to this Request.

 Request No. 10:

         Documents sufficient to identify the goods or services provided by Alamy Inc. that resulted
 in the revenue referred to in Request No. 9.

 Response to Request No. 10:

        Defendant objects to this Request to the extent that it seeks information outside the scope

 of the limited jurisdictional discovery permitted at this stage of the proceedings. Defendant further

 objects to this Request to the extent that it seeks documents that contain confidential and/or

 proprietary business information. Defendant further objects to this Request because a deposition

 constitutes a more practical and less burdensome method of obtaining the information sought.

        Subject to and without waiving the foregoing general and specific objections, and subject

 to the entry of a protective order in the above-captioned case, Defendant will use commercially

 reasonable efforts to produce documents responsive to this Request, to the extent any such

 documents exist.




                                                  9
Case 1:18-cv-03260-PKC-JO Document 42-1 Filed 06/21/19 Page 10 of 23 PageID #: 307



  Request No. 11:

         All Documents concerning the reproduction of any of the Copyrighted Works At Issue.

  Response to Request No. 11:

         Defendant objects to this Request to the extent that it seeks information outside the scope

  of the limited jurisdictional discovery permitted at this stage of the proceedings. Defendant further

  objects to this Request on the grounds that it is vague and ambiguous, overly broad and unduly

  burdensome, and overly expansive in temporal scope. Defendant further objects to this Request

  to the extent that it seeks documents that are not within Defendant’s possession, custody, or control

  and/or are more readily accessible from third parties.

         Without waiving the foregoing general and specific objections, Defendant states that it will

  not produce documents responsive to this Request at this time because it falls outside the scope of

  limited jurisdictional discovery.

  Request No. 12:

          Documents sufficient to identify all Persons who played any role in the reproduction of
  any of the Copyrighted Works At Issue.

  Response to Request No. 12:

         Defendant objects to this Request to the extent that it seeks information outside the scope

  of the limited jurisdictional discovery permitted at this stage of the proceedings. Defendant further

  objects to this Request on the grounds that it is vague and ambiguous, particularly with respect to

  the phrase “played any role,” overly broad and unduly burdensome, and overly expansive in

  temporal scope. Defendant further objects to this Request to the extent that it seeks documents

  that are not within Defendant’s possession, custody, or control and/or are more readily accessible

  from third parties.




                                                   10
Case 1:18-cv-03260-PKC-JO Document 42-1 Filed 06/21/19 Page 11 of 23 PageID #: 308



         Without waiving the foregoing general and specific objections, Defendant states that it will

  not produce documents in response to this Request.

  Request No. 13:

         All Documents concerning the public display of any of the Copyrighted Works At Issue.

  Response to Request No. 13:

         Defendant objects to this Request to the extent that it seeks information outside the scope

  of the limited jurisdictional discovery permitted at this stage of the proceedings. Defendant further

  objects to this Request on the grounds that it is vague and ambiguous, overly broad and unduly

  burdensome, and overly expansive in temporal scope. Defendant further objects to this Request

  to the extent that it seeks documents that are not within Defendant’s possession, custody, or

  control, are more readily accessible from third parties, or are otherwise publicly available.

         Without waiving the foregoing general and specific objections, Defendant states that it will

  not produce documents responsive to this Request at this time because it falls outside the scope of

  limited jurisdictional discovery.

  Request No. 14:

          Documents sufficient to identify all Persons who played any role in the public display of
  any of the Copyrighted Works At Issue.

  Response to Request No. 14:

         Defendant objects to this Request to the extent that it seeks information outside the scope

  of the limited jurisdictional discovery permitted at this stage of the proceedings. Defendant further

  objects to this Request on the grounds that it is vague and ambiguous, overly broad and unduly

  burdensome, and overly expansive in temporal scope. Defendant further objects to this Request

  to the extent that it seeks documents that are not within Defendant’s possession, custody, or

  control, are more readily accessible from third parties, or are otherwise publicly available.



                                                   11
Case 1:18-cv-03260-PKC-JO Document 42-1 Filed 06/21/19 Page 12 of 23 PageID #: 309



  Defendant further objects to this Request because an interrogatory constitutes a more practical and

  less burdensome method of obtaining the information sought.

         Without waiving the foregoing general and specific objections, Defendant states that it will

  not produce documents in response to this Request.

  Request No. 15:

          All Documents concerning the distribution, including without limitation any transfer of
  any electronic or physical copy, of any of the Copyrighted Works At Issue. This Request includes,
  but is not limited to, Documents concerning the transfer of any of the Copyrighted Works At Issue
  between or among Alamy Ltd. and Alamy Inc.

  Response to Request No. 15:

         Defendant objects to this Request to the extent that it seeks information outside the scope

  of the limited jurisdictional discovery permitted at this stage of the proceedings. Defendant further

  objects to this Request on the grounds that it is vague and ambiguous, overly broad and unduly

  burdensome, and overly expansive in temporal scope. Defendant further objects to this Request

  on the grounds that it is improperly compound.

         Subject to and without waiving the foregoing general and specific objections, and subject

  to the entry of a protective order in the above-captioned case, Defendant will use commercially

  reasonable efforts to produce documents responsive to this Request.

  Request No. 16:

         Documents sufficient to identify all Persons who played any role in the distribution,
  including without limitation any transfer of any electronic or physical copy, of any of the
  Copyrighted Works At Issue. This Request includes, but is not limited to, Documents identifying
  the Persons who played a role in the transfer of any of the Copyrighted Works At Issue between
  or among Alamy Ltd. and Alamy Inc.

  Response to Request No. 16:

         Defendant objects to this Request to the extent that it seeks information outside the scope

  of the limited jurisdictional discovery permitted at this stage of the proceedings. Defendant further



                                                   12
Case 1:18-cv-03260-PKC-JO Document 42-1 Filed 06/21/19 Page 13 of 23 PageID #: 310



  objects to this Request on the grounds that it is vague and ambiguous, overly broad and unduly

  burdensome, particularly with respect to the phrase “played any role,” and overly expansive in

  temporal scope. Defendant further objects to this Request on the grounds that it is improperly

  compound. Defendant further objects to this Request because an interrogatory constitutes a more

  practical and less burdensome method of obtaining the information sought.

         Without waiving the foregoing general and specific objections, Defendant states that it will

  not produce documents in response to this Request.

  Request No. 17:

          All Documents concerning any license applicable to any of the Copyrighted Works At
  Issue in which Alamy Ltd. or Alamy Inc. is a licensee.

  Response to Request No. 17:

         Defendant objects to this Request on the grounds that it is overly broad and unduly

  burdensome, including insofar as it seeks the production of “all” documents. Defendant further

  objects to this Request to the extent that it seeks documents that are already in Plaintiff’s

  possession, custody, or control.

         Subject to and without waiving the foregoing general and specific objections, and subject

  to the entry of a protective order in the above-captioned case, Defendant will use commercially

  reasonable efforts to produce documents responsive to this Request, to the extent such documents

  have not already been produced in this proceeding.

  Request No. 18:

          All Documents concerning any license applicable to any of the Copyrighted Works At
  Issue in which Alamy Ltd. or Alamy Inc. is a licensor.




                                                 13
Case 1:18-cv-03260-PKC-JO Document 42-1 Filed 06/21/19 Page 14 of 23 PageID #: 311



  Response to Request No. 18:

         Defendant objects to this Request on the grounds that it is overly broad and unduly

  burdensome, including insofar as it seeks the production of “all” documents. Defendant further

  objects to this Request to the extent that it seeks documents that are already in Plaintiff’s

  possession, custody, or control.

         Subject to and without waiving the foregoing general and specific objections, and subject

  to the entry of a protective order in the above-captioned case, Defendant will use commercially

  reasonable efforts to produce documents responsive to this Request, to the extent such documents

  have not already been produced in this proceeding.

  Request No. 19:

           Documents sufficient to show the receipt and any further transfers of money paid for each
  of the licenses referred to in Request 18.

  Response to Request No. 19:

         Defendant objects to this Request on the grounds that it is vague and ambiguous,

  particularly with respect to the term “receipt” and the phrase “further transfers of money paid,”

  and overly broad and unduly burdensome. Defendant further objects to this Request to the extent

  that it seeks documents that are neither relevant to the claims or defenses of any party nor

  proportional to the needs of the case. Defendant further objects to this Request to the extent that

  it seeks documents that contain confidential and/or proprietary business information.

         Subject to and without waiving the foregoing general and specific objections, and subject

  to the entry of a protective order in the above-captioned case, Defendant will use commercially

  reasonable efforts to produce documents responsive to this Request.




                                                  14
Case 1:18-cv-03260-PKC-JO Document 42-1 Filed 06/21/19 Page 15 of 23 PageID #: 312



  Request No. 20:

          All Documents concerning the holding out, or offering, any of the Copyrighted Works At
  Issue for a potential license, or other permission to use.


  Response to Request No. 20:

         Defendant objects to this Request to the extent that it seeks information outside the scope

  of the limited jurisdictional discovery permitted at this stage of the proceedings. Defendant further

  objects to this Request on the grounds that it is vague and ambiguous, overly broad and unduly

  burdensome, and overly expansive in temporal scope. Defendant further objects to this Request

  on the grounds that it is cumulative and duplicative of other Requests herein. Defendant further

  objects to this Request to the extent that it seeks documents that are not within Defendant’s

  possession, custody, or control and/or are more readily accessible from third parties.

         Without waiving the foregoing general and specific objections, Defendant states that it will

  not produce documents in response to this Request.

  Request No. 21:

         Documents sufficient to identify the source of each of the Copyrighted Works At Issue.

  Response to Request No. 21:

         Defendant objects to this Request to the extent that it seeks information outside the scope

  of the limited jurisdictional discovery permitted at this stage of the proceedings. Defendant further

  objects to this Request on the grounds that it is vague and ambiguous, particularly with respect to

  the term “source.” Defendant further objects to this Request to the extent that it seeks documents

  that are publicly available and/or are already in Plaintiff’s possession, custody, or control.

         Subject to and without waiving the foregoing general and specific objections, and subject

  to the entry of a protective order in the above-captioned case, Defendant will use commercially




                                                   15
Case 1:18-cv-03260-PKC-JO Document 42-1 Filed 06/21/19 Page 16 of 23 PageID #: 313



  reasonable efforts to produce documents responsive to this Request, to the extent such documents

  have not already been produced in this proceeding.

  Request No. 22:

         Documents sufficient to identify the specific Copyrighted Work(s) At Issue applicable to
  each source referenced in Request No. 21.

  Response to Request No. 22:

         Defendant objects to this Request to the extent that it seeks information outside the scope

  of the limited jurisdictional discovery permitted at this stage of the proceedings. Defendant further

  objects to this Request on the grounds that it is vague and ambiguous, particularly with respect to

  the term “source.” Defendant further objects to this Request to the extent that it seeks documents

  that are publicly available and/or are already in Plaintiff’s possession, custody, or control.

         Subject to and without waiving the foregoing general and specific objections, and subject

  to the entry of a protective order in the above-captioned case, Defendant will use commercially

  reasonable efforts to produce documents responsive to this Request, to the extent such documents

  exist and have not already been produced in this proceeding.

  Request No. 23:

        All Documents concerning any modification to, alteration to, cropping of, addition of any
  watermark or metadata to, or removal of any watermark or metadata from, any of the Copyrighted
  Works At Issue after obtained or received from its source.

  Response to Request No. 23:

         Defendant objects to this Request to the extent that it seeks information outside the scope

  of the limited jurisdictional discovery permitted at this stage of the proceedings. Defendant further

  objects to this Request on the grounds that it is vague and ambiguous, and overly broad and unduly

  burdensome, including insofar as it seek the production of “all” documents.




                                                   16
Case 1:18-cv-03260-PKC-JO Document 42-1 Filed 06/21/19 Page 17 of 23 PageID #: 314



         Without waiving the foregoing general and specific objections, Defendant states that it will

  not produce documents responsive to this Request at this time because it falls outside the scope of

  limited jurisdictional discovery.

  Request No. 24:

         Documents sufficient to identify all Persons who played any role in any of the actions
  referenced in Request No. 23.

  Response to Request No. 24:

         Defendant objects to this Request to the extent that it seeks information outside the scope

  of the limited jurisdictional discovery permitted at this stage of the proceedings. Defendant further

  objects to this Request on the grounds that it is vague and ambiguous, particularly with respect to

  the phrase “played any role,” and overly broad and unduly burdensome.

         Without waiving the foregoing general and specific objections, Defendant states that it will

  not produce documents responsive to this Request at this time because it falls outside the scope of

  limited jurisdictional discovery.

  Request No. 25:

          Documents sufficient to identify the insurance coverage applicable, in whole or in part, to
  claims arising out of operation of the Website and the identification of all insureds covered by
  those insurance policies.

  Response to Request No. 25:

         Defendant objects to this Request on the grounds that it is vague and ambiguous.

  Defendant further objects to this Request to the extent that it seeks documents that contain

  confidential and/or proprietary business information.

         Subject to and without waiving the foregoing general and specific objections, and subject

  to the entry of a protective order in the above-captioned case, Defendant will use commercially

  reasonable efforts to produce documents responsive to this Request.



                                                   17
Case 1:18-cv-03260-PKC-JO Document 42-1 Filed 06/21/19 Page 18 of 23 PageID #: 315



  Request No. 26:

         All Documents concerning the assertion of copyrights, or demand for a fee or other
  payment, by Alamy Ltd. or Alamy Inc. against, or communicated to, any other Person that related
  to the Person’s reproduction, display, distribution, or other use of any photographic image
  displayed on the Website.

  Response to Request No. 26:

         Defendant objects to this Request to the extent that it seeks information outside the scope

  of the limited jurisdictional discovery permitted at this stage of the proceedings. Defendant further

  objects to this Request on the grounds that it is vague and ambiguous, particularly with respect to

  the phrase “assertion of copyrights,” and overly broad and unduly burdensome, including insofar

  as it seeks the production of “all” documents. Defendant further objects to this Request to the

  extent that it seeks documents that are neither relevant to the claims or defenses of any party nor

  proportional to the needs of the case. Defendant further objects to this Request to the extent that

  it seeks documents that contain confidential and/or proprietary business information or are

  protected by the attorney-client privilege and/or work-product doctrine.

         Without waiving the foregoing general and specific objections, Defendant states that it will

  not produce documents responsive to this Request at this time because it falls outside the scope of

  limited jurisdictional discovery.

  Request No. 27:

         Documents sufficient to identify each officer, director, employee or contractor, by name
  and employer, who had password access, or other ability, to post or delete content to or from the
  Website. This Request does not include Documents identifying officers, directors, employees, or
  contractors who had the same ability to post content on the “Our Blog” section of the Website that
  was extended to users of the Website generally.

  Response to Request No. 27:

         Defendant objects to this Request on the grounds that it is vague and ambiguous, overly

  broad and unduly burdensome, and overly expansive in temporal scope. Defendant further objects



                                                   18
Case 1:18-cv-03260-PKC-JO Document 42-1 Filed 06/21/19 Page 19 of 23 PageID #: 316



  to this Request to the extent that it seeks documents that are neither relevant to the claims or

  defenses of any party nor proportional to the needs of the case. Defendant further objects to this

  Request because an interrogatory constitutes a more practical and less burdensome method of

  obtaining the information sought.

         Subject to and without waiving the foregoing general and specific objections, and subject

  to the entry of a protective order in the above-captioned case, Defendant will use commercially

  reasonable efforts to produce relevant documents responsive to this Request, to the extent any such

  documents exist.

  Request No. 28:

         Documents sufficient to identify each officer, director, employee or contractor, by name
  and employer, identified to the domain registrar for the Website as a representative with authority
  to make changes to the account information for that domain.

  Response to Request No. 28:

         Defendant objects to this Request on the grounds that it is vague and ambiguous, overly

  broad and unduly burdensome, and overly expansive in temporal scope. Defendant further objects

  to this Request to the extent that it seeks documents that are neither relevant to the claims or

  defenses of any party nor proportional to the needs of the case. Defendant further objects to this

  Request because an interrogatory constitutes a more practical and less burdensome method of

  obtaining the information sought.

         Subject to and without waiving the foregoing general and specific objections, and subject

  to the entry of a protective order in the above-captioned case, Defendant will use commercially

  reasonable efforts to produce relevant documents responsive to this Request, to the extent any such

  documents exist.




                                                  19
Case 1:18-cv-03260-PKC-JO Document 42-1 Filed 06/21/19 Page 20 of 23 PageID #: 317



  Request No. 29:

          All Documents concerning the policies and practices applicable to the removal of content
  from the Website by officers, directors, employees or contractors for Alamy Ltd. and / or Alamy,
  Inc. that were in effect at any time between January 2, 2016 and the present.

  Response to Request No. 29:

         Defendant objects to this Request to the extent that it seeks information outside the scope

  of the limited jurisdictional discovery permitted at this stage of the proceedings. Defendant further

  objects to this Request on the grounds that it is vague and ambiguous, and overly broad and unduly

  burdensome, including insofar as it seeks the production of “all” documents. Defendant further

  objects to this Request to the extent that it seeks documents that are neither relevant to the claims

  or defenses of any party nor proportional to the needs of the case. Defendant further objects to

  this Request to the extent that it seeks documents that contain confidential and/or proprietary

  business information.

         Without waiving the foregoing general and specific objections, Defendant states that it will

  not produce documents responsive to this Request at this time because it falls outside the scope of

  limited jurisdictional discovery.

  Request No. 30:

          All Documents concerning the policies and practices applicable to the removal of content
  from the Website by officers, directors, employees or contractors for Alamy Ltd. and / or Alamy,
  Inc. that were in effect at any time between January 2, 2016 and the present.

  Response to Request No. 30:

         Defendant objects to this Request to the extent that it seeks information outside the scope

  of the limited jurisdictional discovery permitted at this stage of the proceedings. Defendant further

  objects to this Request on the grounds that it is vague and ambiguous, and overly broad and unduly

  burdensome, including insofar as it seeks the production of “all” documents. Defendant further




                                                   20
Case 1:18-cv-03260-PKC-JO Document 42-1 Filed 06/21/19 Page 21 of 23 PageID #: 318



  objects to this Request to the extent that it seeks documents that are neither relevant to the claims

  or defenses of any party nor proportional to the needs of the case. Defendant further objects to

  this Request to the extent that it seeks documents that contain confidential and/or proprietary

  business information.

         Without waiving the foregoing general and specific objections, Defendant states that it will

  not produce documents responsive to this Request at this time because it falls outside the scope of

  limited jurisdictional discovery.

  Request No. 31:

         The Documents referenced in Sections B 1 I and B 1 ii of Defendant Alamy Inc.’s Initial
  Disclosures.

  Response to Request No. 31:

         Defendant objects to this Request to the extent that it seeks information outside the scope

  of the limited jurisdictional discovery permitted at this stage of the proceedings. Defendant further

  objects to this Request to the extent that it seeks documents that are publicly available and/or are

  already in Plaintiff’s possession, custody, or control.

         Without waiving the foregoing general and specific objections, and subject to the entry of

  a protective order in the above-captioned case, Defendant will use commercially reasonable efforts

  to produce documents responsive to this Request, to the extent such documents have not already

  been produced in this proceeding.




                                                   21
Case 1:18-cv-03260-PKC-JO Document 42-1 Filed 06/21/19 Page 22 of 23 PageID #: 319



                                      Respectfully submitted,

   Dated: New York, New York          COWAN, DEBAETS, ABRAHAMS & SHEPPARD LLP
          June 18, 2019

                                      By:    /s/ Nancy E. Wolff
                                               Nancy E. Wolff
                                               Marissa B. Lewis
                                               41 Madison Avenue, 38th Floor
                                               New York, New York 10010
                                               Tel.: (212) 974-7474
                                               Fax: (212) 974-8474
                                               nwolff@cdas.com
                                               mlewis@cdas.com

                                      Attorneys for Defendant Alamy Inc.




                                        22
Case 1:18-cv-03260-PKC-JO Document 42-1 Filed 06/21/19 Page 23 of 23 PageID #: 320



                                 CERTIFICATE OF SERVICE

         I hereby certify that, on June 18, 2019, I caused a true and correct copy of the foregoing

  Defendant Alamy Inc.’s Amended Responses and Objections to Plaintiff’s First Set of Requests

  for Production of Documents be served by email and U.S. mail on the following:

                                        Steven M. Cowley
                                        Duane Morris LLP
                                    100 High Street, Suite 2400
                                     Boston, MA 02110-1724
                                   smcowley@duanemorris.com

                                         Jovalin Dedaj
                                      Duane Morris LLP
                                        1540 Broadway
                                New York, New York 10036-4086
                                   jdedaj@duanemorris.com


                                                       /s/ Marissa B. Lewis
                                                         MARISSA B. LEWIS
